UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-4728


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

DERRICK KELVIN ABRAMS, a/k/a Willie Herman Newsome,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Robert J. Conrad,
Jr., District Judge. (3:14-cr-00172-RJC-1)


Submitted:   May 2, 2016                      Decided:   May 4, 2016


Before GREGORY, DUNCAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Chiege O. Kalu Okwara, Charlotte, North Carolina, for Appellant.
Amy Elizabeth Ray, Assistant United States Attorney, Asheville,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

        Derrick       Kelvin      Abrams        pled      guilty       in     accordance        with    a

written       plea    agreement          to     passport         fraud,       18    U.S.C.       § 1542

(2012) (Count One), and aggravated identity theft, 18 U.S.C.

§ 1028A(a)(1) (2012) (Count Three).                             He was sentenced to zero

months    on       Count    One     and       twenty-four         months,          consecutive,        on

Count Three.           Abrams now appeals.                      His attorney has filed a

brief    in     accordance         with       Anders      v.    California,           386 U.S. 738

(1967),       questioning          the    reasonableness               of    the    sentence,         but

concluding         that     there    are        no   meritorious             issues      for    appeal.

Abrams was advised of the right to file a pro se brief but has

not filed such a brief.                  We affirm.

        After      careful     review,          we   hold       that    the       guilty       plea   was

knowing and voluntary.               Abrams stated at the Fed. R. Crim. P. 11

hearing that he was not under the influence of drugs or alcohol.

He   expressed        satisfaction            with       his     attorney’s         services.          A

factual       basis    for     the       plea    was      presented          to    the    court,      and

Abrams     admitted          his     guilt.              Finally,           the    district       court

substantially complied with the requirements of Rule 11.

        With respect to sentencing, the court properly calculated

the Guidelines range, considered the 18 U.S.C. § 3553(a) (2012)

factors       and     the    arguments          of       the    parties,          and    provided      a

sufficiently individualized assessment based on the facts of the

case.         We     therefore       conclude            that    the        statutorily-required

                                                     2
24-month     sentence        is     procedurally           reasonable.        Additionally,

given     the     totality         of    the     circumstances,         the    sentence    is

substantively reasonable.                  See Gall v. United States, 552 U.S.
38, 51 (2007); United States v. Carter, 564 F.3d 325, 330 (4th

Cir. 2009).

     Pursuant to Anders, we have reviewed the entire record and

have found no meritorious issues for appeal.                                Accordingly, we

affirm the district court’s judgment.                           This court requires that

counsel inform Abrams, in writing, of the right to petition the

Supreme     Court       of   the    United      States       for   further     review.     If

Abrams requests that a petition be filed, but counsel believes

that such a petition would be frivolous, then counsel may move

in   this       court    for       leave       to       withdraw   from     representation.

Counsel’s motion must state that a copy thereof was served on

Abrams.      We dispense with oral argument because the facts and

legal    contentions         are        adequately        presented    in     the   materials

before    this     court     and        argument        would   not   aid   the     decisional

process.

                                                                                      AFFIRMED




                                                    3